Buenos Aires, March 3rd, 2017. COMISIÓN NACIONAL DE VALORES BOLSA DE COMERCIO DE BUENOS AIRES Ref. : Relevant Fact . Report on Repurchase of Shares. Dear Sirs, I am writing to you to provide an update in relation with the shares acquired by Pampa Energia S.A. (the “Company”) in the process to repurchase its own shares in accordance with art. 64 of Law 26.831 and the National Securities Commission (“Comisión Nacional de Valores”) regulation that will be destined for the implementation of a Share Compensation Plan approved by the Board of Directors on its meeting held on February 8, 2017. To this regard, I inform that the Company has acquired 25,000 of its own ordinary shares, with a nominal value of AR$1 each, and one vote per share; and 20,280 ADRs (each representative of 25 ordinary shares of the Company) in the amount and at a price per share and ADR that is described below: Date of Acquisition Amount of Shares Price AR$ Total Amount - AR$ Broker Mar-03-17 25,000 28.8898 722,245 Allaria Ledesma y Cia S.A. Date of Acquisition Amount of ADRs Price US$ Total Amount - US$ Broker Mar-03-17 20,280 46.8857 950,841 Allaria Ledesma y Cia S.A. Sincerely. María Agustina Montes Head of Market Relations
